DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on April 23, 2022 has been entered. Claims 1, 2, 7-9, 14-16, and 20 have been amended. Claims 6 and 13 have now been cancelled. Thus, claims 1-5, 7-12, and 14-20 are pending and rejected for the reasons set forth below. 

Continued Examination under 37 CFR §1.114
3..  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on January 06, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated October 06, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on January 06, 2022 has been entered. Claims 1 and 8–15 have been amended. No new claims have been added and no claims have been cancelled. Thus, claims 1–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.  Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–5 and 7), a machine (claims 8–12 and 14), and a manufacture (claims 15–20); where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving and analyzing vehicle accident data for an insurance purpose by:
receiving from a transport depicting an accident involving the transport;
requesting access to from one or more other transports within a pre-defined range from the transport at a time of the accident;
responsive to the access being granted, identifying a portion from the transport and a portion of another from one or more other transports that show damage to the transport from different angles based on timestamps; 
analyzing the portions and determining, based on the analysis, that an extent of damage to the transport is greater than a predetermined threshold; 
in response to the determination that the extent of damage is greater than the predetermined threshold, generating an accident report including the portion from the transport and the portion of the other from the one or more transports;
  creating a group of members which are associated with the accident from among a larger group of members by managing access permissions of profiles of the group of members via a blockchain smart contract; and
storing the accident report of the group of members.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial or legal interactions (e.g., receiving and analyzing vehicle accident data for an insurance purpose).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “video files,” “blockchain ledger,” “network,” “server,” and “storage,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0007] of the specification). Independent claims 8 and 15 are nearly identical to independent claim 1 and, therefore, the same analysis applies to independent claims 8 and 15. Independent claims 8 and 15 include additional elements such a “processor” and “non-transitory computer readable medium,” respectively and these additional elements are being used to implement (“apply it”) the abstract idea of receiving and analyzing vehicle accident data for an insurance purpose. 
The dependent claims 2–5, 7, 9–12, 14, and 16–20 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2, 9, and 16 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe the receiving of vehicle accident data through accessing the video files of the various transports based on specific timeframes in order to then analyze the vehicle accident data for an insurance purpose. Dependent claims 3, 10, and 17 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe receiving vehicle accident data through combining portions of the various video files from other transports within a given time period of the original transport involved in the accident in order to then analyze the vehicle accident data for an insurance purpose. Dependent claims 4, 11, and 18 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe receiving vehicle accident data through the various video files of the transports that show damage from different angles in order to analyze the vehicle accident data for an insurance purpose. 
Dependent claims 5, 12, and 19 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe converting vehicle accident data into a report format “generating an accident report”) that include damage assessment and a timestamp of the video file from the original transport in order to analyze the vehicle accident data for an insurance purpose. Dependent claims 7, 14, and 20 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe storing the accident report on a ledger of the blockchain. This is furthering the abstract idea of claim 1 of receiving and analyzing the vehicle data for an insurance purpose by merely storing the specific vehicle damage assessment on a ledger of the blockchain. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
Applicant’s arguments filed on April 23, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract” as “it's not practical for a human being to perform the role of a blockchain server that interacts with a group of transports / vehicles and controls access to a blockchain ledger and also what type of content gets stored on that ledger, specific to damage data.” (See p. 8 of Applicant’s Arguments).  However, just because it may not be practical for a human being to perform the actions of the various additional elements (such as a “server”) that is being used to gather vehicle data for an accident that has taken place, does not mean that the current claims are not directed to an abstract idea. As discussed in the §101 analysis above, the claims recite the abstract idea of receiving and analyzing vehicle accident data for an insurance purpose. That generic components such as a “processor,” “server,” “network,” “storage,” and blockchain ledger” are being used to implement this abstract idea as opposed to a human being does not mean the claims do not recite an abstract idea. The abstract idea here falls specifically under the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial or legal interactions. The gathering and analyzing of vehicle accident data is being used for an insurance purpose in terms of assessing the amount of damage to a vehicle and which vehicle the damage was caused by, which is part of the category of certain methods of organizing human activity. 
The Applicant finally argues that “the additional elements of the claims recite a specific improvement over prior blockchain networks because a server can limit the exposure of sensitive details / data from various blockchain members by creating a smaller group inside of a larger blockchain network and then creating and storing an accident report on a permissioned ledger of the smaller group ensuring that the accident report and any data exchanged by the parties via the blockchain ledger remains private / unexposed and secure.” (See p. 9 of Applicant’s Arguments). However, creating a smaller group that has access to records that are stored on the blockchain is not an improvement to blockchain technology. It has nothing to do with making changes to the blockchain itself. Instead, this is a business solution in choosing which particular users or subset of users of a larger group has access to the records that are stored on the blockchain. Here, the additional elements, such as: “video files,” “blockchain ledger,” “server,” “network,” “processor,” and “storage,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. The blockchain itself is not being improved upon. Thus, the recited claims do not integrate the abstract idea into a practical application and the claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field.
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05). The Examiner considers the following references pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons: 
1. Floyd (U.S. Pat. No. 10,593,109) teaches a system for identifying property damage using a drone fleet to collect damage information autonomously or semi-autonomously; and 
2. Mirza et al. (U.S. Pat. No. 9,168,882) teaches a method and apparatus for implementing a vehicle exchange platform for identifying vehicle sensor data and providing methods for storage and exchange of the sensor data. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/Amit Patel/
Examiner, Art Unit 3696
/JOSEPH W. KING/Primary Examiner, Art Unit 3696